Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s Preliminary Amendment, filed December 27, 2019, is acknowledged. 
Claim 13 has been canceled. Claims 1 and 3-22 have been amended. Claims 1-12 and 14-22 are pending in the instant application. 
Priority
	This application is a 371 of PCT/EP2018/067311 filed on June 27, 2018, which claims priority to United Kingdom application 1710401.9 filed on June 29, 2017.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. 

Restrictions
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1-, drawn to a peptide with , wherein the at least two (2) Raman active tags comprise at least one (1) Raman active tag N-terminally from the protease recognition sequence and at least one (1) Raman active tag C-terminally from the protease recognition sequence, classified in C07K 2319/50.
Group II. Claims 7-12, drawn to a carrier having a molecule attached to it, the molecule comprising an enzyme recognition sequence and at least two Raman active tags, classified in C12N 11/18. 
Group III. Claims 14 and 16, drawn to a method of utilizing a peptide of maximum length 35 amino acids comprising a protease recognition sequence and at least two Raman active tags to detect or quantify the presence of at least one enzyme in a biological sample, classified in C12Q 2521/537.
Group IV. Claims 15 and 17-20, drawn to a method of utilizing a carrier having n different enzyme recognition sequences attached to it to detect or quantify the presence of at least two enzymes in one biological sample, classified in C12Q 2527/149. 
Group V. Claim 21, drawn to a method of contacting a carrier with at least one test compound, measuring the Raman intensities of the at least two (2) Raman active tags, and identifying the test compound as a compound with protease or nuclease activity, classified in C12Q 2521/00. 
Group VI. Claim 22, drawn to a method of contacting a carrier with at least one test compound, measuring the Raman intensities of at least two (2) Raman active tags, and identifying the test compound as a compound that inhibits activity of a protease or nuclease, classified in C07K 14/81. 
Groups I - VI lack unity of invention because even though the inventions of these groups require the technical feature of at least two (2) Raman active tags, comprising at least one (1) Raman active tag N-terminally from the enzyme recognition sequence and at least (1) Raman active tag C-terminally from the enzyme recognition sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sun et al. “Time-Resolved Single-Step Protease Activity Quantification Using Nanoplasmonic Resonator Sensors”, ACS Nano, 2010, vol. 4, issue 2, pp. 978-984 (IDS dated 12/27/2019).  Sun teaches nanoplasmic resonators conjugated with a PSA protease specific substrate peptide, with the SERS molecule Rhodamine 19 at the N-terminus and cysteine at the C-terminus (p. 979, Results and Discussion first paragraph, also Figure 1).  Therefore, the use of at least two  is not a special technical feature that defines a contribution over the prior art.  Thus, the claimed inventions lack unity a posteriori. 

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species recited in claims 9 and 10 are as follows: 
Genus (1) of molecules: 
Polynucleotide; or
Peptide
The above species lack unity of invention a priori, because polynucleotides are composed of nucleic acids and peptides are composed of amino acids, which are structurally different molecules. 
The species recited in claims 9, 10, 18 and 22 are as follows: 
Genus (2) of enzymes: 
Nuclease; or 
Protease
The above species lack unity of invention a priori, because nucleases have a different amino acid sequence than proteases, and these are structurally different compositions. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  7, 8, 12, 15, 16 and 17. 

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Notice of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday, 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657